DETAILED ACTION

The instant application having application No 16/734245 filed on 09/23/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) both claims 2 and 3 or 2 and 5 are incorporated into the independent claim 1.
Claim 6 would be allowable if (i) anyone of the claim 17 or 18 are incorporated into the independent claim 6.

Response to Argument
Applicant’s arguments with respect to claims 1-18 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 6 of Applicant’s Remark, “alerting the network of the presence of each subsequent audio device by engaging a subsequent button associated with each subsequent audio device”. In fact, Examiner interprets the “the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device, as a result, the second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device” according to Millington’s disclosure.

As stated in Millington’s – page 1, par (0010-0011), line 1-10, the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device, as a result, the second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device. Thus, Millington’s disclosure still covers the limitations of claim 1. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Millington’s is directed to “page 6, par(0071), a user to activate the auto-configuration process. This is accomplished by a specific action on each device that is being added to the network, if the user is installing a brand new HOUSEHOLD, containing one CP and two ZP's, the activation process activated on each by, powering off and on, pushing a reset button or pushing two or more specific buttons simultaneously”, we can logically deduce that the user alerting the network each audio device by using the one reset button or two reset buttons. Therefore, Examiner respectfully disagrees with Applicant's arguments.
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Millington’s is directed to “page 7, par(0080-0082), correctly configured devices will establish network communications and make themselves available for normal operation. All devices, will enter an "activation state" when the user indicates that this is desired. At this point, the configuration process can begin, the configuration is carried out by exchanging data, the sequence of exchanging the data is initiated by the user, activating a reset button, to trigger the "activation" or configuration mode on the involved devices”, we can logically deduce that the user alerting the network each audio device by using the one reset button. Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, Millington’s and Wilberding’s disclosures still cover the limitations of claims 1-18. Therefore, Examiner respectfully disagrees with Applicant's arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilberding et al. (US 20200401365, Dec. 24, 2020) in view of Millington et al. (US 20150326431, Nov. 12, 2015).
Regarding Claim 1, Wilberding discloses a method of associating audio devices into a network association (page 6, par (0072), line 1-10, the bridge network includes a proprietary protocol, so that pre-configured audio devices will recognize and/or be recognized by the bridge network), the method including the steps of:
 (page 10, line 1-10, detecting the presence of a subwoofer in the network (audio device), receiving configuration information via the GUI regarding the subwoofer);
b.    Assigning a first role to the first audio device (page 10, line 1-10, after the subwoofer has joined the wireless communication network, displaying the subwoofer in the list of the plurality of rooms (wherein assign a first role to display the audio device in the list)).
Wilberding discloses all aspects of the claimed invention, except alerting the network of the presence of each subsequent audio device by engaging a subsequent button associated with each subsequent audio device; assigning a subsequent role to each subsequent audio device; alerting the network that all subsequent audio devices have been identified by engaging the first button associated with the first audio device.
Millington is the same field of invention teaches alerting the network of the presence of each subsequent audio device by engaging a subsequent button associated with each subsequent audio device (page 1, par (0010-0011), line 1-10, the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device, as a result, the second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN);
 (page 1, par (0010-0011), line 1-10, the second device are subsequently configured in several exchanges of messages with the first device the messages are encrypted, as a result(subsequent role), the second device is automatically configured to operate correctly in the network);
e.    Alerting the network that all subsequent audio devices have been identified by engaging the first button associated with the first audio device(page 1, par (0010-0011), line 1-10, the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device, as a result, the second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device).
Wilberding and Millington are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify alerting the network that all subsequent audio devices have been identified by engaging the first button associated with the first audio device the teaching of Wilberding to include the  second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device the teaching of Millington because it is providing for a broadcast datagram transport that allows even devices that have not had any networking parameters configured to communicate.
Claim 2, Wilberding discloses all aspects of the claimed invention, except the first role and the subsequent roles are determinative of whether the first device and the subsequent devices are a wireless access point (WAP) or a client, and further where the first role and the subsequent roles are determinative of which audio channel(s) each device will provide or play.
Millington is the same field of invention teaches the first role and the subsequent roles are determinative of whether the first device and the subsequent devices are a wireless access point (WAP) or a client, and further where the first role and the subsequent roles are determinative of which audio channel(s) each device will provide or play (page 1, par (0010-0011), line 1-10, the second device are subsequently configured in several exchanges of messages with the first device the messages are encrypted, as a result(subsequent role), the second device is automatically configured to operate correctly in the network).
Regarding Claim 3, Wilberding discloses a network SSID and password are generated automatically based on a media access control (MAC) address of a network Wireless Access Point (page 30, par (0333), line 1-10, network interface to the wearable playback device, data representing a service set identifier (SSID) of the first wireless LAN and credentials for the first wireless LAN, which the wearable playback device use to connect to the first wireless LAN).
Regarding Claim 4, Wilberding discloses all aspects of the claimed invention, except including the step of providing a prompt to a user to engage the subsequent buttons of the subsequent devices.
 including the step of providing a prompt to a user to engage the subsequent buttons of the subsequent devices (page 1, par (0010-0011), line 1-10, the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device).
Regarding Claim 5, Wilberding discloses the prompt may be an audio prompt or may be a visual prompt or may be a combination of audio and visual prompts (page 14, par (0180), line 1-10, Audio content any type of audio content, the audio content includes Digital Video Disc player, streaming video service, or any other source of audio-visual media content).
Regarding Claim 6, Wilberding discloses an audio network consisting of a plurality of audio devices, a plurality of roles (page 10, line 1-10, after the subwoofers have joined the wireless communication network (audio devices), displaying the subwoofer in the list of the plurality of rooms (wherein assign the roles to display the audio device in the list)), 
and a plurality of assignments of each of one roles to each of one audio devices (page 10, line 1-10, the subwoofer(one audio device from the pluarilty of audio device) has joined the wireless communication network, displaying the subwoofer in the list of the plurality of rooms (wherein assign role to display the audio device in the list)).
the assignment is based on the order in which an audio device is identified to the audio network.
Millington is the same field of invention teaches the assignment is based on the order in which an audio device is identified to the audio network (page 1, par (0010-0011), line 1-10, the second device is equipped with two buttons that must be pressed simultaneously to activate the automatic configuration process, the necessary parameters in the second device are subsequently configured in several exchanges of messages with the first device, as a result, the second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device).
Wilberding and Millington are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify alerting the network that all subsequent audio devices have been identified by engaging the first button associated with the first audio device the teaching of Wilberding to include the  second device is automatically configured to operate correctly in the network is coupled to an access point of a LAN, an Ad-hoc network can be thus formed based on the access device the teaching of Millington because it is providing for a broadcast datagram transport that allows even devices that have not had any networking parameters configured to communicate.
Regarding Claim 7, Wilberding discloses a 2.1 (a) type, where:
 (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front));
b.    A second audio device identified is assigned the role of right front (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front));
c.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 8, Wilberding discloses a 2.1 (b) type, where:
a.    A first audio device identified is assigned the role of left front(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front));
b.    A second audio device identified is assigned the role of right front (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front));
 (page 10, line 1-10, detecting the presence of a subwoofer in the network (audio device), receiving configuration information via the GUI regarding the subwoofer);
d.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 9, Wilberding discloses a 5.1 (a) type, where:
a.    A first audio device identified is assigned the role of sound bar(page 3, par (0100), line 1-10, playback session in the bedroom on a soundbar device that plays back audio content from a television);
b.    A second audio device identified is assigned the role of left rear(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front and rear));
c.    A third audio device identified is assigned the role of right rear(page 6, par (0122), line 1-10, the group  includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front);
(page 3, par (0100), line 1-10, playback session in the bedroom on a soundbar device that plays back audio content from a television);
e.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 10, Wilberding discloses a 5.1(b) type, where:
a.    A first audio device identified is assigned the role of center (page 25, par (0286), line 1-5, a playback session from a soundbar-type playback device to a wearable playback device);
b.    A second audio device identified is assigned the role of left front(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front));
c.    A third audio device identified is assigned the role of left rear(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front and rear));
(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for right audio device(wherein right front and rear));
e.    A fifth audio device identified is assigned the role of right front (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front and rear);
f.    A sixth audio device identified is assigned the role of subwoofer(page 3, par (0100), line 1-10, playback session in the bedroom on a soundbar device that plays back audio content from a television);
g.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 11, Wilberding discloses a 7.1 (a) type, where:
a.    A first audio device identified is assigned the role of sound bar(page 3, par (0100), line 1-10, playback session in the bedroom on a soundbar device that plays back audio content from a television);
(page 26, par (0298), line 1-10, he soundbar-type playback device down-mix the surround sound audio track to an audio track with fewer channels);
c.    A third audio device identified is assigned the role of left rear(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front and rear));
d.    A fourth audio device identified is assigned the role of right rear(page 6, par (0122), line 1-10, the group  includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front and rear);
e.    A fifth audio device identified is assigned the role of right surround(page 26, par (0298), line 1-10, he soundbar-type playback device down-mix the surround sound audio track to an audio track with fewer channels);
f.    A sixth audio device identified is assigned the role of subwoofer(page 3, par (0100), line 1-10, playback session in the bedroom on a soundbar device that plays back audio content from a television);
g.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Claim 12, Wilberding discloses a 7.1(b) type, where:
a.    A first audio device identified is assigned the role of center (page 25, par (0286), line 1-5, a playback session from a soundbar-type playback device to a wearable playback device);
b.    A second audio device identified is assigned the role of left front(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front));
c.    A third audio device identified is assigned the role of left center (page 25, par (0286), line 1-5, a playback session from a soundbar-type playback device to a wearable playback device);
d.    A fourth audio device identified is assigned the role of left rear(page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise left audio channel for left audio device(wherein left front and rear));
e.    A fifth audio device identified is assigned the role of right rear (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front and rear);
f.    A sixth audio device identified is assigned the role of right surround(page 26, par (0298), line 1-10, he soundbar-type playback device down-mix the surround sound audio track to an audio track with fewer channels);
 (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices comprise right audio channel for right audio device (wherein right front));
h.   A eighth audio device identified is assigned the role of subwoofer (page 10, line 1-10, detecting the presence of a subwoofer in the network (audio device), receiving configuration information via the GUI regarding the subwoofer);
i.    The first audio device is again identified to the network thereby indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 13, Wilberding discloses a timeout is used instead of the first audio device again identified indicating there are no further audio devices in the network (page 7, par (0130), line 1-10, the state data is shared during prede­termined intervals of time (e.g., every 5 seconds, every 10 seconds, every 60 seconds) among at least a portion of the devices of the media playback system).
Regarding Claim 14, Wilberding discloses a timeout is used instead of the first audio device again identified indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front)).
Regarding Claim 15, Wilberding discloses a timeout is used instead of the first audio device again identified indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front), par (0130), line 1-10, the state data is shared during prede­termined intervals of time (e.g., every 5 seconds, every 10 seconds, every 60 seconds) among at least a portion of the devices of the media playback system).
Regarding Claim 16, Wilberding discloses a timeout is used instead of the first audio device again identified indicating there are no further audio devices in the network (page 6, par (0122), line 1-10, the group includes a bonded zone in which the playback devices (wherein bonded zone playback devices are limited which indicate the limited audio devices) comprise right audio channel for right audio device (wherein right front), par (0130), line 1-10, the state data is shared during prede­termined intervals of time (e.g., every 5 seconds, every 10 seconds, every 60 seconds)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on Mon to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IQBAL ZAIDI/Primary Examiner, Art Unit 2464